COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-13-00374-CV


Bill Vackar and Katy Vackar                §    From the 431st District Court of

                                           §    Denton County (2013-70531-431)
v.
                                           §    March 6, 2014

Ladina Vackar                              §    Opinion by Justice McCoy

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed.

      It is further ordered that appellants Bill Vackar and Katy Vackar shall pay

all costs of this appeal, for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS

                                      By /s/ Bob McCoy___________________
                                          Justice Bob McCoy